Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 5/24/2022 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 25-28, 30-38, 40-45 are pending, 
	Claims 25, 35-38, 40-44 are amended,
	Claims 29 and 39 are previously canceled,
	Claim 45 is newly added,
	Claims 25 and 35 are independent claims,
Claims 25-28, 30-38, 40-45 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 6-11, filed 5/24/2021, have been fully considered but found not persuasive in view of new rejection ground(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 25-28, 30-33, 35-38, 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Young-ho Rhee et al (US Publication 20140297674 A1, hereinafter Rhee), James Hall et al (US Publication 20110116642 A1, hereinafter Hall), and DeBiasio et al (US Publication 20100120366 A1, hereinafter DeBiasio), and Keith Martin (US Publication 20040225519 A1, hereinafter Martin).

As for independent claim 25, Rhee discloses: A system for controlling media content playback by a vehicle media playback system of a vehicle (Abstract, the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle; Fig. 2 and [0083], the terminal apparatus 200 may include various apparatuses such as a multimedia playback apparatus), the system comprising: a docking device having: a vehicle mounting portion configured to mount the docking device to the vehicle by securely attaching the docking device to a structure of the vehicle so that the docking device remains fixed to the structure of the vehicle (Abstract, the terminal apparatus mounted in a vehicle; [0131], the communicator may communicate with the terminal apparatus mounted on a means of transportation such as a vehicle using various wireless communication methods such as Wi-Fi, Bluetooth, Zigbee, 3G, 3GPP, LTE, NFC, etc.; Fig. 20 and [0157], the control apparatus may include a fixer, the fixer serves to fix the control apparatus to the handle of the vehicle, the fixer may be implemented in a C-shaped recess to fit on the handle of the vehicle, alternatively, the fixer may include a securing means to fit on the handle of the vehicle through an open part and tighten the open part); a coupling structure arranged opposite the vehicle mounting portion (Fig. 20 and [0157], the control apparatus may include a fixer, the fixer serves to fix the control apparatus to the handle of the vehicle, the fixer may be implemented in a C-shaped recess to fit on the handle of the vehicle, alternatively, the fixer may include a securing means to fit on the handle of the vehicle through an open part and tighten the open part); and a control device configured to removably engage and separate from the coupling structure of the docking device, the control device comprising: a body having a front side and an opposite rear side (Fig. 20, the control apparatus has a front side and a rear side); at least one processing device positioned inside the body (Fig. 47, controller); at least one data storage device positioned inside the body and storing data instructions executable by the at least one processing device (Fig. 47, storage 140, [0225], the controller may control an overall function of the mobile device using the program and data stored in the storage); a manual user interface system including: a control knob arranged on the front side of the body to select a media context (Fig. 14, and [0136], the control apparatus may include three buttons to control content playback; see more in Hall and Martin); and a manual input processing engine configured to detect the manual user inputs received from the control knob to control playback of media content (Fig. 14, and [0130], [0136], the control apparatus may include three buttons to control content playback, each of the buttons may be implemented in various forms, as non-limiting examples, each of the buttons may be implemented as a push button, a touch button, a wheel button, a jog and shuttle button, etc.); and an output device that operates to transmit a signal to control the playback of the media content inside the vehicle based on the manual user inputs received from the control knob (Fig. 14, and [0136], the control apparatus may include three buttons to control content playback; regarding the control knob, see more in Rhee and Debiasio).
Rhee discloses a control device mounted in vehicle performing various functions and operations including playback, and Rhee discloses detecting user inputs which is performed on a screen of the display (Abstract), and the control apparatus may include three buttons to control content playback, each of the buttons may be implemented in various forms, as non-limiting examples, each of the buttons may be implemented as a push button, a touch button, a wheel button, a jog and shuttle button, etc. ([0130], [0136]), but does not expressly disclose using control knobs to receive user input, in an analogous art of control device mounted in vehicle, Hall expressly discloses: a control knob arranged on the front side of the body, the control knob being both rotatable and depressible to receive manual user input (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose such as selecting audio files, music tracks or radio stations; see more in DeBiasio) to select a media context (Hall: [0004], enable a user to organize the audio files according to artist, record album, genre or the like, of customized playlists, as well as search for and select desired audio files; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose such as selecting audio files, music tracks or radio stations; please note knobs may be used to select audio files organized by artist, record album, genre, playlist; see more in Martin); and a manual input processing engine configured to detect the manual user inputs received from the control knob to control playback of media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose such as selecting audio files, music tracks or radio stations).  Rhee and Hall are in analogous art because they are in the same field of endeavor, control devices mounted in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Hall to include using controls including rotatable knobs or the like to select audio files organized by artist, genre and playlist. The motivation is to provide Rhee’s system with enhanced capabilities of enabling the user to control or adjust various parameters and functions of the audio playback device.
Hall discloses the controls may be provided in the form of rotatable knobs or the like ([0048]), the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose such as selecting audio files ([0057]), it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that in Hall, control knobs may be rotatable and be depressible similarly to a depressible button, in addition, in another analogous art of a portable device for use in a vehicle, DeBiasio discloses: a control knob arranged on the front side of the body, the control knob being both rotatable and depressible to receive manual user input (DeBiasio: [0055], a user may depress one of the buttons on the portable device, such as multi-function button; [0062], a user depresses a multi-function key resident on the portable plug device in order to send a control signal; [0065], the user depresses the multi-function button on the portable audio device, and this action sends a control signal; [0070], [0081]-[0082], a power/volume control knob, control knobs for performing skips and seeks through music selections; please note the control knobs may be rotatable to adjust volume, or be depressible to perform selection); and an output device that operates to transmit a signal to control the playback of the media content inside the vehicle based on the manual user inputs received from the control knob (DeBiasio: [0062], a user depresses a multi-function key resident on the portable plug device in order to send a control signal; [0065], the user depresses the multi-function button on the portable audio device, and this action sends a control signal);
Rhee and Hall and DeBiasio are in analogous art because they are in the same field of endeavor, control devices installed in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of DeBiasio to include using control knobs being depressible. The motivation is to provide Rhee’s system with enhanced capabilities of enabling the user to flexibly control or adjust various parameters and functions of the audio playback device.
Rhee discloses the interface including include three buttons to control content playback (Rhee: [0136]), and Hall discloses the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose such as selecting audio files (Hall: [0057]), and the audio files may be organized by artist, genre and playlist (Hall: [0004]), please note buttons and knobs may be used to select the audio files organized by a common characteristic such as artist, genre and playlist; in addition, in another analogous art of media playback management device, Martin discloses: … to receive manual user inputs to select a media context … the signal including a request for a media delivery system to transmit the media content to have a common characteristic based on the media context selected by the control knob (Martin: [0161], the user can scroll through displayed lists of the available content sorted by artist, genre; [0192], the user can easily select similar tracks by the same artist, or on the same album, or in the same genre);
Rhee and Hall and Martin are in analogous art because they are in the same field of endeavor, media playback management device. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee and Hall using the teachings of Martin to include selecting tracks by the same artist or on the same album. The motivation is to provide Rhee’s system with enhanced capabilities of enabling the user to easily select desired tracks in the playback device.
As for claim 26, Rhee-Hall further discloses: wherein the streaming device further comprises: a display device arranged on the front side of the body and configured to display information relating to the playback of the media content (Rhee: Fig. 2 and Abstract, the mobile device includes: a display; the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle). As for claim 27, Rhee-Hall further discloses: wherein the display device operates as a display screen only and is not capable of receiving the manual user inputs (Rhee: Fig. 2 and Abstract, the mobile device includes: a display; the mobile device can provide various services by being interlocked with the terminal apparatus mounted in a vehicle; Hall: [0039], the front panel may provide one or more slots for loading various media into respective media drivers, one or more displays for presenting information to the user, and a plurality of user input elements for enabling the user to control or adjust various parameters and functions of the audio playback device). As for claim 28, Rhee-Hall further discloses: wherein the display device is configured as a touch-sensitive display screen that operates as both a display screen and a user input device (Rhee: Abstract, a controller configured to hop over the groups of the items displayed on the terminal apparatus according to a touch manipulation which is performed on a screen of the display). claim 29       canceled As for claim 30, Rhee-Hall-DeBiasio further discloses: wherein the control knob has a plurality of regions on a knob face that are independently depressible to control playback of the media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose; DeBiasio: [0070], [0081]-[0082], a power/volume control knob, control knobs for performing skips and seeks through music selections; please note the control knobs may be rotatable to adjust volume, or be depressible to perform selection). 
As for claim 31, Rhee-Hall further discloses: wherein the control knob is configured to tilt to control playback of the media content (Hall: [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose). As for claim 32, Rhee-Hall further discloses: wherein the control knob is configured to slide to control playback of the media content (Hall: [0047], the mode switch is illustrated as being a sliding switch; [0048], the controls may be provided in the form of rotatable knobs or the like; [0057], the user input mechanism may include various buttons, knobs and the like for pushing or rotating by the user for various purpose). 

As for dependent claim 33, Rhee and Hall discloses different forms of controls including buttons and knobs that perform various of functions to control playback of the media, but do not expressly disclose preset buttons, Martin discloses: wherein the manual user interface system further includes: preset buttons that are each depressible to control playback of the media content, each preset button being preset for association with a set of media content (Martin: [0159], [0202], each preset (represented by a user interface object such as a keypad button on a control panel) contains one or more CDs; the selection system may maintain a set of presets of arbitrary number, for example, the system could maintain four presets, each represented by a button or other user interface item on the physical user interface labeled one through four). Rhee, Hall, DeBiasio and Martin are in analogous art because they are in the same field of endeavor, media playback management device. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Martin to include using preset buttons in user interface. The motivation is to provide Rhee’s system with enhanced capabilities of allowing user to manage media content playback with more control choices.

As per Claim 35, it recites features that are substantially same as those features claimed by Claim 25, thus the rationales for rejecting Claim 25 are incorporated herein.

As per Claim 36, it recites features that are substantially same as those features claimed by Claim 26, thus the rationales for rejecting Claim 26 are incorporated herein.

As per Claim 37, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

As per Claim 38, it recites features that are substantially same as those features claimed by Claim 28, thus the rationales for rejecting Claim 28 are incorporated herein.

Claim 39       canceled

As per Claim 40, it recites features that are substantially same as those features claimed by Claim 30, thus the rationales for rejecting Claim 30 are incorporated herein.

As per Claim 41, it recites features that are substantially same as those features claimed by Claim 31, thus the rationales for rejecting Claim 31 are incorporated herein.

As per Claim 42, it recites features that are substantially same as those features claimed by Claim 32, thus the rationales for rejecting Claim 32 are incorporated herein.

As per Claim 43, it recites features that are substantially same as those features claimed by Claim 33, thus the rationales for rejecting Claim 33 are incorporated herein.

As per Claim 44, it recites features that are substantially same as those features claimed by Claim 33, thus the rationales for rejecting Claim 33 are incorporated herein.

As for claim 45, Rhee-Hall-Martin further discloses: wherein the common characteristic includes at least one of a playlist, an artist, a genre, a mood, and a time era (Hall: [0004], enable a user to organize the audio files according to artist, record album, genre or the like, of customized playlists, as well as search for and select desired audio files; Martin: [0161], the user can scroll through displayed lists of the available content sorted by artist, genre; [0192], the user can easily select similar tracks by the same artist, or on the same album, or in the same genre).

6.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee and Hall and DeBiasio and Martin as applied on claim 25, and further in view of Woong Soo Shim (US Publication 20180146078 A1, hereinafter Shin).

As for dependent claim 34, Rhee and associated do not expressly disclose an appliance magnetic attachment device, Shin discloses: wherein the rear side of the body of the streaming device is magnetically attracted to the coupling structure of the docking device ([0011], the magnetic body may include a first magnetic body configured to attach to the fixed plate, and a second magnetic body configured to attach to the support plate and to have a polarity opposite to that of the first magnetic).  
Rhee, Hall, DeBiasio, Martin and Shin are in analogous art because they are in the same field of endeavor, managing audio data processing with devices mounted in vehicle. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Rhee using the teachings of Shin to include the appliance magnetic device. The motivation is to secure the device to a place in vehicle.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171